REGULATION S STOCK PURCHASE AGREEMENT




        This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of
November 21, 2012 between Realgold International, Inc, a Nevada corporation
having offices at 69-2, Jalan Taman Melaka Raya 25, Taman Melaka Raya, 75000
Melaka, Malaysia (“Company”), and the individual purchasers whose names are set
forth in the Schedule A hereunder ( each a “Purchaser” and collectively
“Purchasers”).




ARTICLE  I

PURCHASE, SALE AND TERMS OF SHARES




1.1           The Shares. The Company agrees to issue and sell to Purchasers in
an offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchaser agree to purchase from the Company an aggregate of
Forty-Four Million Six Hundred Ninety Thousand (44,690,000) shares (“Shares”) of
the Company’s common stock (“Common Stock”) at a per share purchase price which
shall be  $ 0.01 per share (“Purchase Price”).  The specific amount of Shares
that each Purchaser will purchase is set forth in the Schedule A hereunder. Each
Purchaser understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this subscription for the Shares, in
whole or in part, prior to receipt by the Company of the Purchase Price, or any
applicable portion thereof, as set forth in Article II hereafter.

 

1.2           Payment of Purchase Price; Closing.  The transaction will be
closed at the location mutually designated by Company and Purchasers and each
Purchaser will pay the purchase price by wire transfer within Three (3) business
days of both Parties executing this Agreement. The Company will within a
reasonable period of time upon receipt of the funds, cause  the Share
certificate(s) to be delivered to each Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER




2.1.           Representations by Each Purchaser.  Each Purchaser makes the
following representations and warranties to the Company:

 

(a)           Access to Information.  Each Purchaser, in making the decision to
purchase the Shares, has relied solely upon independent investigations made by
it and/or its representatives, if any.  Each Purchaser and/or its
representatives during the course of this transaction, and prior to the purchase
of any Shares, has had the opportunity to ask questions of and receive answers
from the management of the Company concerning the terms and conditions of the
offering of the Shares and to receive any additional information, documents,
records and books relative to its business, assets, financial condition, results
of operations and liabilities (contingent or otherwise) of the Company.

 

(b)           Sophistication and Knowledge. Each Purchaser and/or its
representatives has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares.  Each Purchaser is not relying on the
Company with respect to the tax and other economic considerations of an
investment in the Shares, and each Purchaser has relied on the advice of, or has
consulted with, only each Purchaser's own advisor(s).




(c)           Lack of Liquidity.  Each Purchaser acknowledges that the purchase
of the Shares involves a high degree of risk and further acknowledges that it
can bear the economic risk of the purchase of the Shares, including the total
loss of its investment.  Each Purchaser has no present need for liquidity in
connection with its purchase of the Shares.




(d)           No Public Solicitation.  Each Purchaser is not subscribing for the
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to each
Purchaser in connection with investments in securities generally.  Neither the
Company nor each Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.




(e)           Authority.  Each Purchaser has full right and power to enter into
and perform pursuant to this Agreement and make an investment in the Company,
and this Agreement constitutes each Purchaser’s valid and legally binding
obligation, enforceable in accordance with its terms. Each Purchaser is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement.

 

 (f)           Regulation S Exemption.  Each Purchaser understands that the
Shares are being offered and sold to it in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act of 1933, as amended
(“Securities Act”) and that the Company is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments and
understandings of each Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of each Purchaser to
acquire the Shares.  In this regard, Each Purchaser represents, warrants and
agrees that:

             

  (1)         Each Purchaser is not a U.S. Person (as defined below).  A U.S.
Person means any one of the following:




 

(a)

any U.S. Citizen




 

(b)

any natural person resident in the United States of America;




 

(c)

any partnership or corporation organized or incorporated under the laws of the
United States of America;




 

(d)

any estate of which any executor or administrator is a U.S. person;




 

(e)

any trust of which any trustee is a U.S. person;




 

(f)

any agency or branch of a foreign entity located in the United States of
America;




 

(g)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;




 

(h)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and




 

(i)

any partnership or corporation if:




 

(1)

organized or incorporated under the laws of any foreign jurisdiction; and




 

(2)

formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.




(2)          At the time of the origination of contact concerning this Agreement
and the date of the execution and delivery of this Agreement, each Purchaser was
outside of the United States.




(3)         Each Purchaser will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(4)           Each Purchaser will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.




(5)           Each Purchaser has not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.




(6)           Neither each Purchaser nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Citizens with
respect to the Shares and each Purchaser and any person acting on its behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.




(7)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.




(8)           Neither each Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  Each
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only incompliance with any local
applicable securities laws.




(9)           Each certificate representing the Shares shall be endorsed with
the following legends:




“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”




“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”




 

Any other legend required to be placed thereon by applicable federal or state
securities laws.




(10)           Each Purchaser consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants as follows:

 

3.1           Organization and Standing of the Company.  The Company is a duly
organized and validly existing corporation in good standing under the laws of
the State of Nevada and has all requisite corporate power and authority for the
ownership and operation of its properties and for the carrying on of its
business as now conducted and as now proposed to be conducted and to execute and
deliver this Agreement and other instruments, agreements and documents
contemplated herein (together with this Agreement, the “Transaction Documents”),
to issue, sell and deliver the Shares and to perform its other obligations
pursuant hereto.  The Company is duly licensed or qualified and in good standing
as a foreign corporation authorized to do business in all jurisdictions wherein
the character of the property owned or leased or the nature of the activities
conducted by it makes such licensing or qualification necessary, except where
the failure to be so licensed or qualified would not have a material adverse
effect on the business, operations or financial condition of the Company.




3.2           Corporate Action.  The Transaction Documents have been duly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.




3.3           Governmental Approvals.  No authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.




 

  3.4           Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company affecting any of its properties or assets, nor, to the best
knowledge of the Company, has there occurred any event or does there exist any
condition on the basis of which any litigation, proceeding or investigation
might properly be instituted.  The Company is not in default with respect to any
order, writ, injunction, decree, ruling or decision of any court, commission,
board or other government agency, which such default might have a material
adverse effect on the business, assets, liabilities, operations, Intellectual
Property Rights, (as defined hereinafter) management or financial condition of
the Company.  There are no actions or proceedings pending or, to the Company’s
knowledge, threatened (or any basis therefor known to the Company) against the
Company which might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, Intellectual Property
Rights, affairs or financial condition of the Company or in any of its
properties or assets, or which might call into question the validity of any of
the Transaction Documents, any of the Shares, or any action taken or to be taken
pursuant hereto or thereto.




3.5           Compliance with Other Instruments.  The Company is in compliance
in all respects with its Certificate of Incorporation and Bylaws, each as
amended and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.




3.6           Disclosure.  There is no fact within the knowledge of the Company
or any of its executive officers which has not been disclosed herein or in
writing by them to each Purchaser and which materially adversely affects, or in
the future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company.  Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.




3.7           Brokers or Finders.  No person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon each Purchaser for any commission, fee or other
compensation as a finder or broker because of any act or omission by the Company
or its respective agents.




3.8           Refusal of Registration.  The parties hereby acknowledge and agree
that the Company shall be required, as a term of this contract, to refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S, or pursuant to Registration, or another exemption from
registration, under the Securities Act.




 

ARTICLE IV

MISCELLANEOUS

 

4.1.           Waiver; Cumulative Remedies.  No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.




4.2.           Amendments; Waivers and Consents.  Any provision in the Agreement
to the contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.




4.3.           Addresses for Notices.  Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, or delivered against receipt
to Company and/or to each Purchaser.  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.




4.4.           Costs; Expenses and Taxes.   Upon execution of this Agreement and
with each delivery of the Purchase Price as set forth in 1.3, the Company shall
pay no monies in the aggregate, to cover fees and disbursements of counsel to
each Purchaser incurred in connection with the negotiation, drafting and
completion of the Transaction Documents and all related matters. The Company
shall pay any and all stamp, or other similar taxes payable or determined to be
payable in connection with the execution and delivery of this Agreement, the
issuance of any securities and the other instruments and documents to be
delivered hereunder or thereunder, and agrees to save each Purchaser harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.




4.5.           Effectiveness; Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Company, Each Purchaser and the
respective successors and assigns.




4.6.           Survival of Representations and Warranties.  All representations
and warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.




4.7.           Prior Agreements.  The Transaction Documents executed and
delivered in connection herewith constitute the entire agreement between the
parties with respect to the subject matter set forth herein and supersede any
prior understandings or agreements concerning the subject matter hereof.

 

4.8.           Severability.  The provisions of the Transaction Documents are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained therein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of such Transaction
Document and the terms of the Shares shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.




4.9.           Governing Law; Venue.




(a)           This Agreement shall be enforced, governed and construed in
accordance with the laws of the State of New York without giving effect to
choice of laws principles or conflict of laws provisions. Any suit, action or
proceeding pertaining to this Agreement or any transaction relating hereto shall
be brought to the US District Court-Southern District of New York and the
undersigned hereby irrevocably consents and submits to the jurisdiction of such
courts for the purpose of any such suit, action, or proceeding.  Each Purchaser
acknowledges and agrees that venue hereunder shall lie exclusively in Manhattan,
New York City, New York.




(b)           Each Purchaser hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that each
Purchaser is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts.




4.10.          Headings.  Article, section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.




4.11.          Counterparts.  This Agreement may be executed in any number of
counterparts, all of who taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

4.12.          Further Assurances.  From and after the date of this Agreement,
upon the request of each Purchaser or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of the Transaction Documents and
the Shares.

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY




Realgold International, Inc.

Formerly known as “Piranha Ventures, Inc.”










/s/ Tan Lung Lai

By:______________________

Tan Lung Lai

President, CEO and CFO







PURCHASERS










/s/  Li Guohua




By:________________________________________________




Li Guohua, as Purchasers’ Representative








1







--------------------------------------------------------------------------------

Schedule A




No.

Purchaser

Nationality and Residency

Number of Shares Purchased

1

Su Yang

China

1,100,711

2

Mao Wanping

China

151,187

3

Qian Shijun

China

1,564,441

4

Chen Daihui

China

249,723

5

Zou Hongguang

China

136,395

6

Li Shucui

China

216,244

7

Tang Hong

China

899,276

8

Liu Yinglan

China

250,023

9

Luo Rong

China

611,173

10

Yao Lijuan

China

18,035

11

Li Xia

China

772,306

12

Hong Hong

China

264,439

13

Dong Hui

China

124,458

14

Liu Meilan

China

881,477

15

Zhang Hongxia

China

169,548

16

Liu Jinsheng

China

276,748

17

Zhang Yuanxia

China

75,427

18

Xin Yajuan

China

72,523

19

Zhou Xiaoliang

China

18,166

20

Zhang Lingna

China

1,073,803

21

Chen Yihe

China

201,018

22

Zhao Yuan

China

124,478

23

Wang Lifang

China

194,145

24

Chen Yikang

China

40,272

25

Zhu Yuanyi

China

19,724

26

Lin Shuzhen

China

44,001

27

Ting Chong Ming

Malaysia

700,000

28

Lam Yet Lan

Malaysia

700,000

29

Zhou Huijuan

China

8,142,500

30

Li Guohua

China

5,000,000

31

Ma Xiaoying

China

4,272,759

32

Lin Ting Thomas

Singapore

5,035,000

33

Lee Kim Chaw

Malaysia

3,790,000

34

Teh Zhi Wei

Malaysia

2,500,000

35

Lim Geok Kim

Malaysia

5,000,000

 

 

TOTAL

44,690,000








2





